Filed 5/1/21 P. v. Baptiste CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C091255

                   Plaintiff and Respondent,                                    (Super. Ct. No. 18CF03080)

         v.

ARMAND WILLIAM BAPTISTE,

                   Defendant and Appellant.




         Following a bench trial, the court found defendant Armand William Baptiste
guilty of possession of methamphetamine for sale and found true a related special
allegation. The court granted defendant a three-year term of formal probation. On
appeal, defendant contends the trial court erred in failing to inquire into defense counsel’s
declared conflict of interest and, as a result, violated his right to effective assistance of
counsel.
         Given the confused record presented by this case, we ordered the parties to
supplementally brief certain happenings in the trial court. After a thorough review of the

                                                             1
briefing and record, we conclude that defendant has not shown prejudicial error.
       Accordingly, we affirm the judgment.
                 FACTUAL AND PROCEDURAL BACKGROUND
       During the execution of a search warrant at a residence, law enforcement saw
defendant drop to the ground behind some potted plants in the yard. Law enforcement
detained defendant and found a plastic bag containing 32.5 grams of methamphetamine
near one of the potted plants. Defendant was charged with possession of
methamphetamine for sale. (Health. & Saf. Code, § 11378.) It was further alleged that
defendant possessed for sale and sold a substance containing 28.5 grams or more of
methamphetamine and 57 grams or more of a substance containing methamphetamine.
(Pen. Code, § 1203.073, subd. (b)(2).)
       On the first day of trial, counsel for defendant, Nicole Diamond, informed the
court that, after reviewing body camera footage from the arrest, “it is [defendant]’s
request that he would like to challenge the search warrant.” The search warrant included
sealed portions. Diamond continued: “Now, if that is the case, I would have to declare a
conflict in the matter.” Diamond did not disclose any basis for the conflict; however, as
the parties conceded in supplemental briefing, she was the deputy district attorney at
defendant’s arraignment.
       The prosecutor opposed any delay, noting that the case had been set for jury trial
multiple times, delayed for over a year, and had gone through multiple defense attorneys.
The trial court responded: “Well, it’s a discovery issue. [¶] Is that right, Ms. Diamond,
it’s a discovery issue?” Diamond confirmed the trial court’s statement, but still did not
say anything about the basis for her conflict.
       The parties confirmed that the relevant body camera footage had been discovered
and provided to defendant’s attorneys. Diamond explained that defendant “would like an
attorney to challenge the warrant and what is in the warrant and potential issues of
individuals found in the home in relation to the warrant and their possible involvement,

                                             2
not necessarily the warrant but with what [defendant] is being accused of.” The
prosecutor responded: “I’m not sure the issue that Ms. Diamond is attempting to get to.
The incident occurred as a result of a search warrant. The warrant has been discovered.
The body cameras have been discovered.”
       Diamond stated that defendant “ha[s] a right to challenge or ask the Court to look
into the sealed portion and that is his wish at this time.” She continued that “there may
be something that [defendant’s other attorneys] might be able to challenge within a
warrant, and so that’s [defendant]’s request.” Diamond concluded: “It’s simply looking
at the totality of everything that was provided when requested by [the prosecutor] that
[defendant] formed the decision to challenge the warrant.” The prosecutor, apparently
still uncertain as to precisely what Diamond was requesting, continued to oppose her
request but agreed: “I think [defendant] has a right to bring a motion.”
       The prosecutor noted that the warrant had been “rediscovered and rediscovered” to
various defense attorneys and was most recently discovered to Diamond during the
month prior to trial. Neither party addressed any issue of conflict again, and neither party
mentioned that the “discovery request” referenced earlier was apparently related to a
request for the trial court to review the sealed portions of the warrant. Both the
prosecutor and Diamond confirmed the matter was submitted. The court then ruled:
“The request is denied” without elaboration.
       Following a bench trial, the trial court found defendant guilty and found the
special allegation to be true. The court suspended imposition of sentence and granted
defendant formal probation for three years with the condition that he serve 120 days in
county jail.
       Defendant filed a timely notice of appeal.
                                       DISCUSSION
       Defendant’s sole claim on appeal is that the trial court failed to sufficiently inquire
whether defendant’s trial counsel had a conflict of interest in continuing to represent

                                               3
defendant after she asserted a conflict of interest on a possible motion related to the
search warrant. We requested supplemental briefing to flesh out certain questions that
presented upon review of the briefing and record, as we explain in more detail post.
Defendant’s claim remains that the trial court failed to inquire.
       The Sixth Amendment to the United States Constitution and article I, section 15 of
the California Constitution guarantee a defendant the right to effective assistance of
counsel. (People v. Bonin (1989) 47 Cal.3d 808, 833.) The purpose of that right is to
ensure that the defendant receives a fair trial. (Id. at p. 834.) Included in the right to
effective assistance of counsel is the right to representation free from conflicts of interest.
(Id. at pp. 833-834.) The trial court must make an inquiry into the matter when it knows,
or reasonably should know, of the possibility of a conflict of interest on the part of
defense counsel. (Wood v. Georgia (1981) 450 U.S. 261, 272; Bonin, at p. 836.)
However, “A trial court’s failure to inquire into the possibility of a conflict of interest or
to adequately respond to its inquiry is reversible error only if the defendant shows ‘that
an actual conflict of interest existed and that that conflict adversely affected counsel’s
performance.’ [Citation.]” (People v. Jones (1991) 53 Cal.3d 1115, 1137.) We examine
the facts before the trial court to determine whether a duty of inquiry existed. (Wood, at
pp. 272-274.)
       Defendant contends that when “Diamond informed the court that she could not
bring a motion to challenge the search warrant because she had a conflict of interest, the
trial court was on notice that [defendant]’s right to counsel was compromised” but failed
to make an appropriate inquiry. But the court did inquire; as we have set forth ante,
Diamond had the chance to clarify her request and press for an informed ruling thereon,
and she failed to do so. Diamond was vague and non-responsive in her conversation with
the court and prosecutor. The court expressed some confusion regarding Diamond’s
request and asked Diamond if it was a discovery issue, and Diamond confirmed it was,
but did not elaborate. Although Diamond did say later in the hearing that defendant

                                               4
“ha[s] a right to challenge or ask the Court to look into the sealed portion and that is his
wish at this time,” she never articulated what her conflict, if any, with that “wish” might
be. The prosecutor also expressed uncertainly as to Diamond’s request: “I’m not sure
the issue that Ms. Diamond is attempting to get to. The incident occurred as a result of a
search warrant. The warrant has been discovered. The body cameras have been
discovered.”
       Diamond had several opportunities during this colloquy to clarify her request but
failed to so do. Indeed, both defendant and the Attorney General agree in their
supplemental briefing that it is not clear from the record what request the trial court
denied: a request to challenge the warrant or a request to be relieved due to an
unarticulated conflict. We agree with the parties that the record is unclear, not only as to
Diamond’s request but also as to the trial court’s ruling.
       It appears the trial court did initially pause and inquire into the basis of the
declared conflict of interest but received imprecise answers to its questions. The court
was then forced to attempt to flesh out what the “discovery issue” might be, which drew
its attention, understandably, to the status of the pretrial discovery in this case. After that,
Diamond appeared to abandon her argument and failed to secure a precise ruling on her
assertion of conflict, if indeed she was still making that claim. Where the trial court’s
failure to rule on a request appears to be inadvertent, the defense “must make some
appropriate effort to obtain the hearing or ruling.” (People v. Braxton (2004) 34 Cal.4th
798, 813, 814 [failure to obtain ruling on a motion for a new trial forfeited on appeal]; see
People v. Cunningham (2001) 25 Cal.4th 926, 984 [failure to “press for a ruling” on
motion to sever forfeited the issue on appeal]; People v. Bolin (1998) 18 Cal.4th 297,
312-313 [failure to seek “a definitive ruling” on venue motion forfeited on appeal].)
Here, even assuming Diamond was attempting to articulate that she was conflicted by
defendant’s wish to seek discovery related to the sealed warrant, she failed to clarify her
request when the court and the prosecutor expressed confusion, and she failed to pursue

                                               5
the underlying conflict of interest issue or seek a ruling thereon. The resulting confusion
culminated in an ambiguous ruling that does not appear to match defendant’s claim of
error on appeal.
       Even were we to assume inadequate inquiry here, defendant has not shown that
“ ‘an actual conflict of interest existed and . . . adversely affected counsel’s performance.’
” (People v. Jones, supra, 53 Cal.3d at p. 1137.) The record does not clearly reveal an
actual conflict of interest; the parties agree that Diamond’s appearance as the People’s
representative at arraignment in and of itself does not signal a conflict, as do we. Nor can
we decipher from the record whether there was a tactical reason for abandoning the
conflict issue or failing to push forward with a request to review the sealed portion of the
search warrant such that counsel’s performance was adversely affected. We cannot
discern whether defendant suffered any prejudice, because the record discloses neither
the precise nature of Diamond’s asserted conflict of interest nor any information
regarding the sealed portion of the warrant. While we express no opinion on whether
defendant may be able to pursue a remedy for ineffective assistance of counsel in the trial
court, we note that our record on appeal is inadequate to demonstrate such a claim. (See
People v. Mendoza Tello (1997) 15 Cal.4th 264, 266-267 [where claim of ineffective
assistance of counsel depends on matters outside the record, it is “more appropriately
decided in a habeas corpus proceeding”].)
       Accordingly, we conclude defendant has not demonstrated prejudicial error.




                                              6
                                   DISPOSITION
       The judgment is affirmed.




                                                  /s/
                                            Duarte, J.



We concur:




      /s/
Raye, P. J.




     /s/
Mauro, J.




                                        7